Mr. Justice O’Connor delivered the opinion of the court. Plaintiff brought an action against the defendant to recover $475. There was a verdict and judgment in defendant’s favor, to reverse which plaintiff prosecutes this appeal. The facts are not in dispute and are as follows.: About May 20, 1922, the defendant drew his check for $475 on the Phillip State Bank of Chicago, payable to the order of T. R. Hunter; that on the same day Hunter was introduced by Fowler E. Davis to the cashier of the Rogers Park National Bank, the plaintiff, for the purpose of identifying Hunter, as the latter wished to have the check cashed; that thereupon Hunter indorsed the check and Davis wrote his name on the back of it. The check was delivered to the plaintiff and Hunter was paid $475. The plaintiff then proceeded to collect it in the usual course of business but when it was presented for payment to the Phillip State Bank on which it was drawn payment was refused because defendant Peterson had so ordered. Plaintiff then notified Hunter and Davis of the fact that payment of the check had been stopped by the maker. The evidence further shows that Davis was president of a corporation known as the Triangle Oarage, which kept a deposit account with plaintiff bank, and plaintiff through error charged the Triangle Oarage with the amount of the check. After-wards when it was ascertained that the indorsement was made by Davis personally and not in the name of the Triangle Oarage, the charge against the account was eliminated by plaintiff bank. The check has never been paid. The defendant in his affidavit of merits denied that plaintiff was a bona fide holder of the check for value, but on the contrary he alleged that Hunter, the payee of the check, gave it to Davis for collection; that Davis was a depositor in plaintiff bank and deposited the check in his account there for collection by plaintiff; that Hunter obtained the check by false and fraudulent misrepresentations made by him to the defendant of which Davis had notice. In the affidavit of merits, defendant further set up that the plaintiff did not pay the amount of the check to Hunter, but on the contrary credited Davis’ account in anticipation of the collection; that when payment was refused by the Phillip State Bank, plaintiff charged Davis’ account and therefore plaintiff lost nothing. There wag' no proof to sustain the allegations of the affidavit of merits, but on the contrary, the facts appear as above set forth. A drawer of a check cannot stop payment of the check after it has passed into the hands of a bona fide holder. Gage Hotel Co. v. Union National Bank, 171 Ill. 531. And plaintiff being a bona fide holder, the court should have sustained plaintiff’s motion at the close of all the evidence to direct a verdict in favor of plaintiff for the amount of its claim. Plaintiff in this court asks that judgment be entered in its favor here for $475, the amount it claims. This we ought to do, if the law would permit, but since there was a jury trial, we have no power to assess damages here and can only reverse the judgment and remand the cause for another trial. City of Spring Valley v. Spring Valley Coal Co., 173 Ill. 497; American Trust & Savings Bank v. Lantry Contracting Co., 257 Ill. 271; North Side Sash & Door Co. v. Goldstein, 286 Ill. 209. The judgment of the municipal court of Chicago is reversed and the cause remanded. Reversed and remanded. Taylor, P. J. and Thomson, J. concur.